People v Walker (2017 NY Slip Op 04904)





People v Walker


2017 NY Slip Op 04904


Decided on June 15, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2017

Tom, J.P., Renwick, Manzanet-Daniels, Kapnick, JJ.


3350N/13 4274A 67N/14 4274

[*1] The People of the State of New York, Respondent,
vWalter Walker, Defendant-Appellant.


Galluzzo & Arnone LLP, New York (Matthew J. Galluzzo of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Susan Gliner of counsel), for respondent.

Judgments, Supreme Court, New York County (Michael J. Obus, J. at pleas; Bonnie G. Wittner, J. at sentencing), rendered May 21, 2015, convicting defendant of criminal sale of a firearm in the first degree (two counts), criminal possession of a weapon in the first degree and conspiracy in the fourth degree, and sentencing him to an aggregate term of 20 years, unanimously affirmed.
Defendant's challenges to his plea are unpreserved (see People v Conceicao, 26 NY3d 375, 382 [2015]), and we decline to review them in the interest of justice. As an alternative holding, we find that the record as a whole demonstrates that defendant's plea was knowing, intelligent, and voluntary, notwithstanding any deficiencies in the plea colloquy, including the lack of an express waiver of the right to remain silent (see People v Tyrell, 22 NY3d 359, 365 [2013]; People v Velez, 138 AD3d 418 [1st Dept 2016], lv denied 27 NY3d 1140 [2016]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 15, 2017
CLERK